Citation Nr: 0838645	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  03-32 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a neck and shoulder 
disorder.

3.  Entitlement to service connection for a right arm 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1990, and from July 1993 to September 1993.  He had 
additional service with the Army National Guard.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision, 
in which the RO, in pertinent part, denied service connection 
for multiple sclerosis (MS), bilateral hip, right arm, and 
neck and shoulder disorders.  The veteran perfected appeals 
as to the denials of service connection for all of these 
disorders.  In that decision, the RO also granted service 
connection for tendonitis of the right short adductor, 
effective April 9, 2001.

In May 2004, the veteran testified at an RO hearing; a copy 
of the transcript is of record.

In a December 2004 rating decision, the RO granted service 
connection for MS and assigned an initial 30 percent 
disability rating, effective April 9, 2001.  

In October 2007, the Board remanded that matters on appeal 
for additional development to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The case is now 
before the Board for additional appellate review.

During the pendency of this appeal, in various rating 
decisions beginning with a June 2005 rating action and most 
recently a December 2007 rating action, VA has granted 
service connection and assigned separate ratings for the 
compensable manifestations of the veteran's service-connected 
MS.  In pertinent part, the veteran has been awarded a 70 
percent rating for right upper extremity manifestations of 
MS; a 60 percent rating for left upper extremity 
manifestations of MS, and separate 40 percent ratings for 
right and left lower extremity manifestations of MS.  As such 
the only issues remaining on appeal are listed on the title 
page. 

Finally, in September 2008, the Board received an additional 
statement from the veteran, which was redundant of previous 
arguments already in the record.  Thus, obtaining a waiver or 
remanding this case for RO review is unnecessary.  See 
38 C.F.R. § 20.1304 (2008). 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each of the claims on appeal have been 
accomplished.

2.  The veteran's symptoms of pain and numbness of the lower 
extremities have been considered in the ratings for the 
veteran's service-connected manifestations of the lower 
extremities, secondary to service-connected multiple 
sclerosis (MS); there is no competent, probative evidence of 
a separate and distinct disorder of either hip for which 
service connection may be awarded.

3.  The veteran's symptoms of pain and numbness of the neck 
and upper extremities have been considered in the ratings for 
the veteran's service-connected manifestations of the upper 
extremities, secondary to service-connected MS; there is no 
competent, probative evidence of a separate and distinct 
neck, shoulder or right arm disorder for which service 
connection may be awarded.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 4.14 (2007).

2.  The criteria for service connection for a neck and 
shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 4.14 (2007).

3.  The criteria for service connection for a right arm 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 4.14 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, letters dated in July 2001, March 2006, 
October 2007, and March 2008 collectively provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and that he should send the information describing 
additional evidence or the evidence itself to the VA.  In the 
July 2001 pre-rating letter, the RO provided notice regarding 
service connection on a direct and presumptive basis.  In the 
2006, 2007 and 2008 post-rating letters, the RO and Appeals 
Management Center (AMC) also asked the claimant to send VA 
any evidence in his possession pertaining to his claims and 
provided notice as to how disability ratings and effective 
dates are assigned (if service connection is granted), and 
the type of evidence that impacts these types of 
determinations, consistent with Dingess/Hartman.  

After the veteran was afforded opportunity to respond to each 
notice identified above, the July and August 2008 
supplemental statements of the case (SSOCs) reflect 
readjudication of the claims on appeal.  Hence, while some of 
this notice was provided after the rating action on appeal, 
the veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  In this regard, the 
Board notes that in December 2004, the Backus Health Clinic 
indicated that the veteran had been treated there in 1998 but 
they were unable to located any records.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service private 
physicians' statements and medical records, VA treatment 
records, and reports of VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the May 2004 RO hearing as well as various written statements 
submitted by the veteran and his representative, on his 
behalf.  In April 2008, the veteran was re-examined and nexus 
opinions were provided as amended in a June 2008 addendum to 
the examination report.  In July and August 2008, the AMC 
readjudicated the veteran's claims and issued SSOCs.  Given 
the foregoing, the Board finds that the RO has substantially 
complied with the Board's October 2007 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic 
diseases, including arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101(3), 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. 3.307, 3.309(a) (2007).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) 
(2007).  Active military, naval, or air service also includes 
any period of INACDUTRA during which the individual concerned 
was disabled from an injury incurred in the line of duty.  
Id.  Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, while performing ACDUTRA or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(22), (24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2007).  INACDUTRA includes duty other than full- time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2007).

Here, the veteran has not asserted that any of the claimed 
disorders resulted for disease or injury incurred in, or 
aggravated, while in the Army National Guard.

During the May 2005 RO hearing, the veteran testified that he 
did not have any problems with his hips, neck, or right arm 
prior to entering service; that he started having problems 
with gradually increasing right leg pain, which by the end of 
each day he was barely able to put any weight on his leg, in 
March 1988; and that the impression at that time was right 
groin strain.  He admitted that he had had no problems with 
his left hip, only the right, and that the issue on appeal 
should be rephrased as a right hip condition which he claimed 
was a symptom of MS.  The veteran stated that he complained 
of tenderness in the right side of his back in late 1987, to 
include right hip pain, right iliac crest pain, and right 
shoulder pain and that he continued to complain of such pain 
into March 1988.  He denied any physical trauma.  In 1995 and 
1996, he recounted having constant exacerbations in the back 
with muscle spasms to the point that he could not even hold 
up his head; that the pain went from his neck into his right 
shoulder; and that a magnetic resonance imaging (MRI) of his 
cervical spine did not find anything but stenosis.  The 
veteran asserted that the problems with his joints that he 
was having in service were precursors of the original onset 
of MS.

After a full review of the record, including the medical 
evidence and the veteran's statements and testimony, the 
Board finds that service connection for the claimed disorders 
is not warranted.

The veteran's service treatment records confirm that, in 
September 1987, he reported to sick bay complaining of pain 
to the right side of his back of a few weeks duration.  On 
examination, no edema, redness or tenderness to touch was 
noted; however, pain was noted during range of motion.  The 
assessment was rule out pulled right back muscle versus torn 
right back muscle.  He was given Parafon Forte and no heavy 
lifting was recommended for three weeks.  In November 1987, 
the veteran again was seen for complaints of lower back pain 
of two months duration.  On examination, no edema to sight or 
erythema was evident upon palpitation.  However, he did state 
it was tender to touch and that he noticed slight pain 
whenever leaning back.  Range of motion was good.  The 
veteran indicated that Parafon Forte did not help.  The 
assessment was rule out muscle strain versus pulled back 
muscle.  Three days latter, he gave a two-month history of 
right low back pain that began when doing heavy lifting and 
stated that he had occasional sharp pain radiating into the 
right groin with "sitting, long" without any weakness or 
parenthesia.  On examination, the veteran's spine was 
straight and hips level.  He had full range of motion.  
However, pain was noted in the area below the right scapula 
to the right iliac crest (lat dorsi area).  There was no 
tenderness of the lumbosacral spine or paraspinous muscles.  
The veteran had full range of motion of the right hip with 
pain in the area of the upper anterior thigh below the 
inguinal ligament.  No hernia or palpable bulge was noted in 
the inguinal area.  X-rays of the spine were normal.  The 
impression was lat dorsi right lower groin strain.  He was 
given Motrin and advised to use heat and avoid heavy lifting.  

In March 1988, the veteran complained of sharp pain from the 
anterior to the posterior right clavicle area when moving the 
right leg to the side and occasionally when walking.  No 
ecchymosis or cysts were noted on examination.  The 
assessment was bruised bone, strained muscles.  He was 
referred to the Medical Officer (MO) for chronic right 
groin/upper thigh pain.  The veteran gave a history of 
experiencing pain for four or five months with no improvement 
in his symptoms despite a decrease in activity and systematic 
treatment with NSAIDs.  He felt that his symptoms "were 
initially related to his arduous weight training (? possibly 
squats) schedule" but symptoms persisted despite decrease in 
leg work.  The veteran stated that pain was not present upon 
awakening but that it increased during the course of the day 
with walking and usually by the end of the day he was limping 
due to pain and that the previous evening he was unable to 
bear weigh on the right leg.  The MO noted that there was no 
history of trauma to the involved area.  On examination, the 
right groin was exquisitely tender on deep palpation at 
3 centimeters below the mid-inguinal ligament.  Pain was 
noted on straight-leg raising; he had full hip flexion and 
abduction.  No pain was noted on hip adduction or extension.  
X-rays of the right hip were unremarkable.  The impression 
was "? Rectus femoris nodes tear versus tendonitis ?" and 
he was referred for an orthopedic consult.  During the 
orthopedic consult, the veteran complained of sharp pain from 
the right hip and anterior right thigh with strenuous 
activity relieved by rest and decreased activity.  He added 
that Ben Gay helped on the right thigh.  On examination, 
active range of motion was within normal limits with some 
discomfort in forward flexion and abduction.  He walked with 
a slight limp favoring the right leg without aids for 
ambulation.  Strength was decreased in the right hip when 
compared with the left.  The impression was chronic 
tenosynovitis of the right thigh, short adductors.  
Ultrasonography/hot moist packs (US/HMP) and stretching were 
recommended for the anterior right hip area.  A March 29, 
1988 physical therapy note reflects that the veteran had 
received seven US/HMP treatments to the right groin and that 
he reported no complaints of pain or discomfort to the right 
groin at that time.  He walked with a steady gait.  No 
tenderness to the right groin, postural deviation or spasms 
were noted on examination.  Active range of motion of both 
hips was within normal limits in all planes without increased 
pain.  The assessment was pain symptoms right groin resolved.  
On the medical history portion of the veteran's June 1990 
separation examination report, he did not complain of 
lameness, painful or "trick" shoulder or elbow, recurrent 
back pain, bone, joint or other deformity, or arthritis, 
rheumatism or bursitis.  Clinical findings for the upper and 
lower extremities, the neurologic system, and the spine and 
other musculoskeletal system were noted as normal.  

Private treatment records show that, on February 2, 1996, the 
veteran was seen by a chiropractor, K. C., for complaints of 
acute upper thoracic spine discomfort with some pain 
radiation through the right upper extremity to the elbow and 
wrist, symptoms of which first began three to four weeks 
earlier.  The veteran reported that working on the "trim 
saw" at Pride Manufacturing seemed to have aggravated his 
symptoms.  Cervical x-rays were unremarkable and appear to 
have appropriate alignment.  However, cervical range of 
motion was limited due to moderate pain.  The diagnosis was 
cervical segmental dysfunction at C5 and IVD syndrome with 
radiculopathy.  He was seen later the same month by 
D. B. McD., M.D. for pain management.  The veteran received 
chiropractic treatment initially from Dr. K. C. and later 
from J.  I., D.C, who diagnosed him with acute subluxation 
syndrome Grade 1 of the cervical vertebra, C1, and acute 
subluxation syndrome Grade 2 of the lumbar vertebra, L2-S1.  
A March 1996 MRI of the cervical spine reveals relative 
sagittal narrowing of the canal uniformly and moderately 
severely from about C3 through C7, which the radiologist 
believed was most likely based on congenital factors.  
Otherwise the vertebral bodies and discs appear to be within 
normal limits and the cervical cord and visualized posterior 
fossa structures appear intrinsically unremarkable.  No 
significant disc bulging, herniation or cord compression was 
noted.

In an April 1996 neurological consultation report, D. J. G., 
M.D., F.A.A.N, noted that the veteran had been basically 
extremely healthy all of his life with really no major 
problems in the past at all and that he had been involved in 
competitive body building for many years.  However, after he 
began working for Pride Manufacturer, towards the end of 
December 1995, the company changed the source of the wood 
pallet so that the veteran had to do the same sort of 
twisting, but had to do it with his arms overhead on the 
right side with the right arm and shoulder and pivoting with 
weightbearing on the right leg.  Shortly after this, he began 
getting discomfort in the neck and shoulder area, along with 
occasional pains down the right arm and pains in the low back 
and right hip area.  In early February 1996, the veteran's 
pain and discomfort reached a level where he could not 
continue and he sought medical treatment, initially with 
chiropractors, Drs. K. C. and J. I.  At the time of the 
consult, the veteran still had some pain in the anterior 
right hip area and discomfort in the right shoulder and down 
the right arm.  On examination, his neck was supple with full 
range of motion.  There was a well localized area of pain in 
the anterior portion of the AC joint in the right shoulder 
and localized tenderness in the anterior right hip region.  
The impression included evidence of mild congenital cervical 
spinal stenosis on MRI, which Dr. D. J. G. indicated showed 
no evidence of compromise of the spinal cord or spinal nerve 
roots and was not a work-related problem.  Because of the 
veteran's repetitive work activity, he appeared to have a 
localized tendonitis problem in both the right anterior 
shoulder joint and the right anterior hip area, which might 
respond to a localized injection of the tendon areas after 
appropriate orthopedic evaluation.  

During an April 1996 workers' compensation evaluation, Dr. C. 
indicated that, after working there four months, the veteran 
was injured while working at Pride Manufacturing on February 
1, 1996, when his job duties changed and involved reaching 
around behind to the right side, grasping cut pieces of wood, 
bringing them forward and then placing them up overhead.  He 
developed pain in the right shoulder and side of the neck as 
well as marked neck stiffness, which had since abated.  
However, the pain in the side of the neck, inner aspect of 
the right arm, had persisted.  He also had a pinching in the 
front of the right groin.  Dr. C. noted that the veteran was 
a devoted body builder.  Following an examination and review 
of x-rays of the right shoulder, pelvis and lumbar spine but 
not the March 1996 MRI of the cervical spine, the impression 
included some symptoms of subacromial bursitis and calcific 
changes of the right shoulder and mid- and lower spine.  
According to Dr. C., the calcific changes were related to the 
veteran's body building activities rather than his job as 
they appeared to be chronic.  He added that, although the 
veteran had some definite signs of groin pain with hip 
motion, whether this was muscle strain or synovitis or 
reflected the occult onset of a condition like avascular 
necrosis remained a puzzle.  Dr. C. concluded that the 
veteran's work-related injury, in fact was an exacerbation of 
underlying conditions which had not reached clinical 
threshold.  Dr. C. gave the veteran a steroid injection in 
the right shoulder, noting that the pain in the inner aspect 
of the elbow and the ulnar nerve with symptoms all the way up 
to his shoulder was only brought on by the veteran's weight-
lifting posture.  

In July 1996 and in October 1996, Dr. D. B. McD. saw the 
veteran for right shoulder pain diagnosed as myofascial pain 
syndrome in the right shoulder ascending to the right neck 
and jaw.  Subsequently, the veteran was seen by G. M. G., 
M.D. for right shoulder discomfort and neck stiffness.  On 
examination, in December 1996, there was excellent motion of 
the cervical spine without pain.  The veteran had moderate 
pain with right shoulder abduction, moderate tenderness in 
the trapezius and paracervical musculature on the right, and 
some tenderness in the middle aspect of the right clavicle.  
His neurological examination was unremarkable.  The 
impression was right shoulder discomfort for which he was 
given a steroid injection.  Subsequently, on the veteran's 
return in December 1996, he reported that he had had no pain 
for nearly ten months following the scapulothoracic bursa 
injection.  However, his right shoulder pain had returned 
with no particular radiation or cervical spine problems.  On 
examination, there was pain with pressure on the 
scapulothoracic bursa and some pain with resisted abduction 
of the right shoulder and resisted external rotation which 
was new.  Cervical spine motion was adequate.  Pinprick was 
intact and his reflexes were brisk and symmetrical.  The 
impression was right shoulder discomfort, thought to be 
scapulothoracic bursitis and he was given another injection.

During a January 2002 VA joints examination, the veteran 
complained of recurrent right neck and right shoulder pain, 
described as intermittent needles and tingling sensation that 
resolved with rest.  He reported that he had suffered a work-
related injury loading wood and had been treated by 
chiropractors and a neurologist for right shoulder pain for 
which he received steroid injections, the last one five years 
earlier.  The veteran indicated that he was no longer covered 
by workers' compensation for the right shoulder and neck 
injury.  On examination, range of motion of the cervical 
spine and both shoulders was normal.  Range of motion of the 
right hip was normal; however, the veteran had pain with 
abduction at 45 degrees.  X-rays of the right hip showed no 
evidence of traumatic injury or degenerative joint disease.  
The assessment included chronic right neck and right shoulder 
pain with notes from private practitioners, all indicating 
onset of clinical symptoms after a work-related injury in 
1995, and musculoskeletal right groin pain/tendonitis.  

Two days later, the veteran was afforded VA neurologic and 
general medical examinations.  On neurologic examination, an 
abnormal MRI was suggestive of demyelinating lesions together 
with neurological symptoms, including disequilibrium, 
dizziness and incoordination of the left arm and leg, 
suggested a diagnosis of MS.  During the VA general medical 
examination, the veteran reported that he started having neck 
and shoulder pain while working at "[Pride] Manufacturing" 
loading wood.  He had an MRI which was negative but he 
continued to have pain radiating into his shoulder and right 
arm.  On examination, his posture and gait were normal and he 
dressed and undressed with ease.  Although he complained of 
intermittent stiffness, his neck was supple with no 
adenopathy.  The diagnoses included history of right groin 
strain and chronic tendinitis of the short adductor since 
1988.

A June 2005 VA neurologic examination revealed no chronic 
neck, shoulder, right arm or right hip symptoms. 

During an August 2006 VA neurologic examination to reevaluate 
manifestations of his service-connected MS, the veteran 
reported taking no medications for the past two or three 
months for his MS and complained of pain radiating from his 
right hip to his right ankle, hand tremors, and weakness and 
balance problems resulting in falls.  On examination, he 
walked with antalgic gait on the right; strength for the 
upper and lower extremities was 2-3/5, bilaterally.  
Subjective report and objective evidence of moderate to 
severe functional limitations was diagnosed.  

During an April 2008 VA joints examination, the veteran 
reported that during his second year in the Navy he had 
stabbing pain in his right hip with no injury; that he was 
sent to physical therapy for six months with no improvement; 
and that he did not get any x-ray or MRI at that time.  Then, 
a 2006 VA x-ray revealed that he had degenerative joint 
disease.  He complained of chronic right hip pain with 
weightbearing activity but denied any left hip pain or 
radiation of pain.  He indicated that he has constant 
numbness and tingling in both legs since being diagnosed with 
MS in 2001, along with bilateral lower extremity weakness.  
With regard to the right shoulder and arm, the veteran 
reported that, in 1997, he first noted a problem with his 
shoulder but denied any injury; that he had an MRI of his 
shoulder around 1997 and one of his neck which revealed 
cervical stenosis.  He complained of shoulder pain described 
as tightness and cramping that is constant and non-radiating.  
Pain was worse with lifting or overhead activity.  The 
veteran stated that he was told that he had a bone spur.  He 
feels that his right hand has tremors and is weaker from his 
MS.  

On examination, there was no erythema, heat, swelling or 
abnormal movement of either hip.  Point tenderness was noted 
of the greater trochanter on the right.  Right hip range of 
motion was: flexion to 110 degree with pain at 110 degrees; 
extension to 20 degrees with pain at 20 degrees; adduction to 
25 degrees with pain at 25 degrees; abduction to 45 degrees 
with pain at 45 degrees; external rotation to 60 degrees; and 
internal rotation to 40 degrees.  No point tenderness of the 
left hip was noted.  Left hip range of motion was: flexion to 
125; extension to 30 degrees; adduction to 25 degrees; 
abduction to 45 degrees; external rotation to 60 degrees; and 
internal rotation to 40 degrees.  On examination of the 
shoulders and arms, there was no erythema, swelling or 
abnormal movement of either shoulder or arm.  Tremor of the 
right hand and 4+ strength from the elbow down with some 
decreased sensation to the right thumb was noted on 
monofilament testing.  No crepitus or heat was noted for 
either shoulder or arm.  However, there was point tenderness 
of the right acromioclavicular (AC) joint; none was noted on 
the left.  Right shoulder range of motion was: forward 
flexion to 180 degrees with pain at 180 degrees; abduction to 
140 degrees with pain at 140 degrees; external rotation to 90 
degrees with pain at 90 degrees; and internal rotation to 70 
degrees with pain at 70 degrees.  Left shoulder range of 
motion was: forward flexion and abduction were to 180 
degrees; and external and internal rotation was to 90 
degrees.  Right and left elbow flexion was to 145 degrees; 
and left forearm supination and pronation was to 85 and 80 
degrees, respectively.  X-rays of the right hip and shoulder 
were negative for any bony abnormality, except a small 
osteophyte of the inferior lateral clavicle.  The diagnosis 
was MS with subjective right upper and lower extremity 
symptoms likely related to complications of MS.  The examiner 
noted that there was no evidence of right shoulder or right 
hip joint pathology on x-ray.  The examiner added that the 
decreased range of motion in the right hip and shoulder are 
likely related to the veteran's MS and residual weakness in 
the right upper extremity as well as decreased sensation in 
his right thumb.  

During a contemporaneous VA spine examination, the veteran 
reported that he first noted a problem with his neck-pain 
and weakness-in 1996, which he felt was one of the first 
symptoms of MS.  He denied any neck injury.  The veteran 
reported that an MRI of the cervical spine revealed spinal 
stenosis, "? congenital."  He was prescribed medications 
and sent to a chiropractor and physical therapy with no 
relief.  The veteran complained of tightness when he turns 
his head to the left, otherwise he is asymptomatic.  He 
reported that pain radiated to his right shoulder, described 
as tightness.  The veteran feels his equilibrium is off from 
MS, as well as right hand and lower extremities.  He feels 
numbness in his right arm and tingling in the left arm.  He 
denied any trauma or injury.  On examination, the veteran had 
normal upright posture and gait, position of the head, 
curvatures of the spine, symmetry in appearance, symmetry and 
rhythm of spinal motion.  Point tenderness was noted on the 
right upper trapezius; however, no spinal tenderness or 
palpable spasms were noted.  Range of motion of the cervical 
spine was: forward flexion to 45 degrees; extension to 45 
degrees; left and right lateral flexion to 45 degrees, with 
pain at 45 degrees; and lateral rotation to 80 degrees, 
bilaterally, with pain at 80 on the right.  There was 
decreased sensation to the right thumb with monofilament 
testing; otherwise sensory examination was normal throughout 
to sharp, light touch, vibratory and monofilament testing.  
The veteran had normal muscle tone with 4+ strength in the 
right arm from the elbow down, otherwise strength was 5+.  
Reflexes were normal.  X-ray of the cervical spine revealed 
normal alignment of the spine and normal bony cranial 
vertebral junction.  Vertebral bodies did not show any 
destruction.  There was no evidence of lysis or at lysthesis 
seen.  Under the diagnosis section, the VA examiner opined 
that the veteran's cervical symptoms are likely related to 
his diagnosis of MS.  The examiner added that x-rays were 
normal and examination was remarkable for right upper 
trapezius tenderness only.  

In a June 2008 addendum to the April 2008 VA joints and spine 
examination report, following a review of the claims file, 
the VA examiner reiterated the findings of the April 1996 
workers' compensation evaluation report and opinion and the 
veteran's service treatment records which showed treatment 
for low back pain that radiated to the right groin when doing 
heavy lifting.  As a result of this review, the examiner 
opined that it was at least as likely as not that the right 
groin pain may be related to military service with a prior 
medical history positive for groin strain.  There was no 
documentation of right shoulder, right arm or neck pain, so 
it is less likely related to military to service and more 
likely related to his work-related injury in February 1996 
and history of weight lifting.

In this case, the medical evidence fails to show that the 
veteran has been diagnosed with a current chronic hip, neck, 
shoulder, or right arm disorder.  Although the veteran 
complains of pain in the claimed body areas (at times 
described as tightness or numbness), pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Here, the most probative opinion of record is that of the 
April 2008 examiner, who not only examined the veteran, but 
also reviewed the claims file and elicited the veteran's own 
medical history.  This examiner has opined that it appears 
that the veteran's symptoms of pain and at times numbness or 
right hand tremors are all manifestations of the veteran's 
service-connected MS or alternatively are related to the 
February 1996 work-related injury and the veteran's extensive 
history of body building as there is no documentation 
relating such symptomatology to service or an in-service 
injury.  In this regard the Board notes that the veteran has 
repeatedly denied sustaining any in-service injury.  Instead 
he has repeatedly maintained that his symptoms are related to 
his MS.  

Based on VA examinations, the Board notes that rating actions 
have assigned separate ratings for upper and lower extremity 
manifestations of the veteran's service-connected MS.  In a 
September 2006 rating decision, the RO, in pertinent part, 
granted service connection for right lower extremity 
manifestations of MS and assigned an initial 40 percent 
rating, effective August 7, 2006.  In an April 2007 rating 
action, the RO awarded special monthly compensation based on 
loss of use of the right hand, effective August 7, 2006.  And 
most recently, in a December 2007 rating decision, the AMC 
assigned 30 and 40 percent ratings, effective June 2, 2005, 
and 70 and 60 percent ratings, effective August 7, 2006, 
respectively, to the veteran's right and left upper extremity 
manifestations of MS.  In that decision, a 40 percent rating 
also was assigned for left lower extremity manifestations of 
MS, effective August 7, 2006.  Thus, the veteran's symptoms 
of pain and numbness in all of his extremities have been 
attributed to his service-connected manifestations of his MS, 
and are contemplated in the separate disability ratings 
assigned for such manifestations.  

The Board points out that evaluation of the same disability 
under various diagnoses is to be avoided, as is the 
evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. § 4.14.  Thus, even if the 
veteran's pain and numbness of the upper and lower 
extremities could constitute current disabilities, they could 
not be service-connected and rated separately, as such would 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.  
In other words, there is no evidence of separate disabilities 
characterized by pain and numbness of the hips, shoulders or 
right arm other than that already contemplated and 
compensated for by the disability ratings for manifestations 
of the veteran's service-connected MS.  

The Board acknowledges the conflicting evidence with regard 
to whether the veteran has a current neck (cervical spine) 
disability.  A March 1996 MRI of the cervical spine reveals 
narrowing of the canal from about C3 through C7, which the 
radiologist believed was most likely based on congenital 
factors.  As regards to congenital diseases, the Board points 
out that service connection may not be granted  for defects 
that are congenital or developmental in origin.  See 
38 C.F.R. §§ 4.9, 3.303 (2007).  The Board notes that service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995), and Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993)).  However, there is no 
evidence whatsoever of any chronic neck disability in this 
case.  As such, there is no competent evidence of a current 
disability upon which to predicate a grant of service 
connection on any basis, and, hence, no valid claim for 
service connection.  See, e.g., Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App 141, 
143-44 (1992).

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's testimony and 
his and his representative's written and reported assertions; 
however, none of this evidence provides a basis for allowance 
of the denied claims.  As indicated above, the denial of his 
claims turns on the medical matters of diagnosis and/or a 
nexus to service-matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As neither the veteran nor his representative 
is shown to be other than a layperson without the appropriate 
medical training and expertise, they are not competent to 
render a probative opinion on a medical matter.  See, e.g., 
Bostain v. West , 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, none of the lay assertions in 
this regard have any probative value.

Under these circumstances, the Board finds that the veteran's 
claims for service connection for separate and distinct 
disabilities of the hips, neck, shoulders, or right arm-on 
any basis-must denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, probative evidence 
supports the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for a neck and shoulder disorder is 
denied.

Service connection for a right arm disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


